*9On November 1, 2004, the defendant was sentenced to the following: Counts I, IV, and XI: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended on each count, for the offense of Burglary, a felony; and Count XIII: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Arson, a felony. The sentences shall run concurrently.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Scott Spencer. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, in light of the sentences that his co-defendant received, which is recommended in the plea bargain agreement, and therefore should sentence the Defendant to the same.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to make the sentences for Counts I, IV, XI, and XIII to a commitment of Twenty (20) years in the Department of Corrections, with Fifteen (15) years suspended on each count. The sentences shall run concurrent with each other. The Division recommends the defendant be screened for Boot Camp. All terms and conditions shall remain as imposed in the November 1, 2004 Judgment.
Done in open Court this 7 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.